Citation Nr: 1524960	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  05-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a rash of the legs, to include as due to the service-connected diabetes mellitus, type II.

2.  Entitlement to an effective date prior to August 13, 1996, for the award of service connection for diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) at the Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the claims remains with the RO in Waco, Texas. 


REMAND

In April 2008, the Veteran appeared at a hearing before the Board to present testimony in this appeal.  Subsequently, the Veterans Law Judge who conducted the hearing left his position at the Board.  In an April 2015 letter, the Veteran was informed of this fact, and was offered the opportunity to testify before the Board at another hearing.  

The record reflects that the Veteran responded to the Board's April 2015 letter within the appropriate 30 days of the date of such letter and requested a new hearing.  Accordingly, a remand is required in order to afford the Veteran the opportunity to present testimony before the Board at the local RO.  38 C.F.R. § 20.717 (2014).  

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a hearing before the Board at the RO.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




